DETAILED ACTION
This Office Action is in response to Applicant’s application 16/959,043 filed on June 29, 2020 in which claims 1 to 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on June 29, 2020 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on December 15, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

    PNG
    media_image1.png
    663
    680
    media_image1.png
    Greyscale
Claims 1-3, 5-7 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2019/0273122 (Iwasaki). 
Regarding claim 1, Iwasaki discloses a display substrate, comprising: 
a base substrate, 11 [0071], comprising a display region, E1 [0079], and a peripheral region, E4 [0101-
    PNG
    media_image2.png
    642
    575
    media_image2.png
    Greyscale
104] / E3 [0111], surrounding the display region, as shown; 
 a first light emitting element, 18B, 18R or 18G [0094], in the display region of the base substrate, as shown; and 
a color film structure, as annotated on a display side of the first light emitting element, wherein the color film structure comprises: 

    PNG
    media_image3.png
    494
    637
    media_image3.png
    Greyscale
a first color film, 36B [0111], comprising only a first pixel color film, e.g. blue, located in the display region, as shown; and 
a second color film, 36R [0111], comprising: a second pixel color film, e.g. red, located in the display region, as shown, and at least partially non-overlapping with the first pixel color film, as shown, and 
a first frame color film, 36B, located in the peripheral region, E4, and surrounding the display region, as shown in Figures 5 and 6.
Regarding claim 2 which depends upon claim 1, Iwasaki teaches the color film structure further comprises: a third color film, 36G [0111], comprising: a third pixel color 
Regarding claim 3 which depends upon claim 2, Iwasaki teaches and suggests an orthographic projection of the second frame color film, 36R, on the base substrate completely coincides with or falls within an orthographic projection of the first frame color film, 36B, on the base substrate at Figure 6.
Regarding claim 5 which depends upon claim 1, Iwasaki teaches a third color film, 36G, comprising only a third pixel color film, green, located in the display region and at least partially non-overlapping with the first pixel color film and the second pixel color film, as shown.
Regarding claim 6 which depends upon claim 2, Iwasaki teaches the first pixel color film, 36B, is at least partially overlapped with the second pixel color film, 36R or the third pixel color film and in an overlapped portion, as annotated, of the first pixel color film, 36B, with the second pixel color film, 36R, or the third pixel color film, the first pixel color film, 36B, is on a side of the second pixel color film, 36R, or the third pixel color film close to the base substrate, as annotated and shown where the overlap on the underside of the edge in 36R is on a side of 36R closer to the substrate.
Regarding claim 7 which depends upon claim 2, Iwasaki teaches the first color film, the second color film and the third color film are color films of different colors, i.e. 
Regarding claim 14 which depends upon claim 1, Iwasaki teaches the base substrate is a silicon substrate at [0071].
Regarding claim 15 which depends upon claim 14, Iwasaki suggests at Figures 2,  4 and at [0046-51], a side of the silicon substrate facing the first light emitting element comprises a pixel circuit structure, and the pixel circuit structure is connected to the first light emitting element, and at least a part of the pixel circuit structure is in the silicon substrate where Examiner takes official notice that transistors are known in the art to be formed in silicon.
Regarding claim 16. The display substrate according claim 1, Iwasaki teaches a thin film encapsulation layer, 34 [0081], wherein the thin film encapsulation layer is on a side of the first color film facing the base substrate, as shown.
Regarding claim 17, Iwasaki teaches a display device, 200 [0125], comprising the display substrate according to claim 1.
Regarding claim 18 and referring to the discussion above, Iwasaki discloses a manufacturing method of a display substrate, comprising: providing a base substrate, 11, comprising a display region, E1, and a peripheral region, E3/E4, surrounding the display region; forming a first light emitting element, 18R, 18G, 18B, in the display region of the base substrate; forming a first color film, 36B, on the first light emitting element, the first color film comprising only a first pixel color film, blue, in the display region; and forming a second color film, 36R, wherein the second color film comprises: a second pixel color film, red, in the display region and at least partially non-overlapping with the first pixel color film, and a first frame color film, 36B, in the peripheral region 
Regarding claim 19 which depends upon claim 18, further comprising: after forming the second color film, 36R, forming a third color film, 36G. wherein the third color film comprises: a third pixel color film, green, located in the display region and at least partially non-overlapping with the first pixel color film and the second pixel color film, and a second frame color film, 36R, located in the peripheral region and surrounding the display region, and the second frame color film, 36R, is on a side of the first frame color film, 36B, away from the base substrate.
Regarding claim 18 and referring to the discussion above, Iwasaki discloses a manufacturing method of a display substrate, comprising: providing a base substrate, 11, comprising a display region, E1, and a peripheral region, E3/E4, surrounding the display region; forming a first light emitting element, 18R, 18G, 18B, in the display region of the base substrate; forming a first color film, 36G, on the first light emitting element, the first color film comprising only a first pixel color film, green, in the display region; and forming a second color film, 36R, wherein the second color film comprises: a second pixel color film, red, in the display region and at least partially non-overlapping with the first pixel color film, and a first frame color film, 36G, in the peripheral region and surrounding the display region.
Regarding claim 20 which depends upon claim 18, further comprising: after forming the first color film, 36G, and before forming the second color film, 36R, forming a third color film, 36B, wherein the third color film comprises only a third pixel color film, blue, located in the display region and at least partially non-overlapping with the first pixel color film and the second pixel color film, as shown.

    PNG
    media_image4.png
    570
    533
    media_image4.png
    Greyscale
Claims 1-3, 5, 7-8 and 14- 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0236879 (Kubota). 

    PNG
    media_image5.png
    547
    697
    media_image5.png
    Greyscale
Regarding claim 1, Kubota discloses at annotated Figure 1 and 10 a display substrate 10 [0053], comprising: a base substrate, 10 [0053], comprising a display region, E [0053-54], and a peripheral region, F [0053-54], surrounding the display region, as shown; a first light emitting element, e.g. 18R [0059], in the display region of the base substrate, as shown; and a color film structure, as annotated, on a display side of the first light emitting element, as shown, wherein the color film structure comprises: a first color film, 36R [0117], comprising only a first pixel color film, e.g. red, located in the display region, as shown; and a second color film, e.g. 36B [0117], comprising: a second pixel color film, e.g. blue, located in the display region, as 
Regarding claim 2 which depends upon claim 1, Kubota teaches the color film structure further comprises: a third color film, e.g. 36G, comprising: a third pixel color film, e.g. green, located in the display region, as shown, and at least partially non-overlapping with the first pixel color film and the second pixel color film, as shown, and a second frame color film, 36B as annotated, located in the peripheral region, as shown, and surrounding the display region, where F surrounds E, and the second frame color film, 36B, is on a side of the first frame color film, 36R, away from the base substrate, as shown.
Regarding claim 3 which depends upon claim 2, Kubota teaches an orthographic projection of the second frame color film on the base substrate completely coincides with or falls within an orthographic projection of the first frame color film on the base substrate in Figure 10.
Regarding claim 5 which depends upon claim 1, Kubota teaches a third color film, e.g. 36G [0117], comprising only a third pixel color film, e.g. green, located in the display region, as shown, and at least partially non-overlapping with the first pixel color film and the second pixel color film, as shown.
Regarding claim 7 which depends upon claim 2,  Kubota teaches the first color film, the second color film and the third color film are color films of different colors, i.e., red, blue and green.
Regarding claim 8 which depends upon claim 7, Kubota teaches the first color 
Regarding claim 14 which depends upon claim 1, Kubota teaches the base substrate is a silicon substrate at [0077].
Regarding claim 15 which depends upon claim 14, Kubota teaches and suggests at Figure 2 and [0055, 61, 63-67], a side of the silicon substrate facing the first light emitting element comprises a pixel circuit structure, 20 [0061], and the pixel circuit structure is connected to the first light emitting element, as described, and at least a part of the pixel circuit structure is in the silicon substrate, where Examiner takes official notice that transistors are formed in silicon are well known in the art.
Regarding claim 16. The display substrate according claim 1, Kubota teaches a thin film encapsulation layer, 34 [0087], wherein the thin film encapsulation layer is on a side of the first color film facing the base substrate, as shown.
Regarding claim 17, Kubota teaches a display device at Figure 13 and [0163], comprising the display substrate according to claim 1.
Regarding claim 18 and referring to the discussion at claim 1, Kubota discloses a manufacturing method of a display substrate, 10[0053], comprising: providing a base substrate, 10 [0053], comprising a display region. E [0053-54], and a peripheral region, F [0053-54], surrounding the display region, as shown; forming a first light emitting element, e.g. 18R [0059], in the display region, E, of the base substrate, 10 as shown; forming a first color film, 36R [0117], on the first light emitting element, as shown, the first color film comprising only a first pixel color film, e.g. red, in the display region, as shown; and forming a second color film, e.g. 36B [0117], wherein the second color film 
Regarding claim 19 which depends upon claim 18, Kubota teaches: after forming the second color film, forming a third color film, e.g. 36G [0117], wherein the third color film comprises: a third pixel color film, e.g. green, located in the display region, as shown, and at least partially non-overlapping with the first pixel color film and the second pixel color film, as shown, and a second frame color film, 36B as annotated, located in the peripheral region, as shown, and surrounding the display region, as shown, and the second frame color film, 36B, is on a side of the first frame color film, 36R, away from the base substrate, as shown.  Furthermore, Examiner takes the position selection of any order of performing process steps is prima facie obvious in the absence of a new or unexpected result.  In re Gibson, 39 F.2d 975, (CCPA 1930).
Regarding claim 20 which depends upon claim 18, Kubota teaches: forming a third color film, 36G, wherein the third color film comprises only a third pixel color film, green, located in the display region, as shown, and at least partially non-overlapping with the first pixel color film and the second pixel color film, as shown.
However it would have been obvious to a person or ordinary skill in the art to configure the method of claim 18 wherein after forming the first color film and before forming the second color film, forming a third color film because selection of any order of performing process steps is prima facie obvious in the absence of a new or unexpected result.  In re Gibson, 39 F.2d 975, (CCPA 1930).
Allowable Subject Matter
Claims 4 and 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4 which depends upon claim 2, the prior art does not teach a sum of a thickness of the first frame color film and a thickness of the second frame color film is greater than a thickness of the first pixel color film by 2 to 3 μm.
Regarding claim 9 which depends upon claim 1, the prior art does not teach the first frame color film has an annular shape surrounding the display region where Examiner has interpreted annular to mean a flat ring shape, i.e. circular.
Regarding claim 10 which depends upon claim 1, the prior art does not teach a sensing region in the peripheral region, wherein the sensing region comprises a plurality of sensing pixel units, each of the plurality of sensing pixel units comprises a second light emitting element and a sensing circuit, and the color film structure is on a side of the second light emitting element and the sensing circuit away from the base substrate, and an orthographic projection of the sensing region on the base substrate is within an orthographic projection of the first frame color film on the base substrate.
Regarding claim 11 which depends upon claim 1 the prior art does not is an annular region surrounding the display region and comprises a plurality of connection electrodes, and the color film structure is on a side of the plurality of connection electrodes away from the base substrate, and an orthographic projection of the connection electrode region on the base substrate is within an orthographic projection of the first frame color film on the base substrate, where Examiner has interpreted annular to mean a flat ring shape, i.e. circular.
Claims 12-13 depend directly or indirectly on claim 11 and are allowable on that basis.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893